Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated December 8, 2020. Claims 1 and 15 were amended. Claims 1-16 of the application are pending.

Request for Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.

Examiner’s Amendment

3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner's amendment was given in a telephone interview with Mr. Daniel Carosa on February 19, 2021.  

4.	The application has been amended as follows:
In the claims:
Replace claim 1 with:
1.	A computer implemented method for generating a virtual design of a unique user specific lighting device and for determining components for the virtually designed unique lighting device, the computer implemented method comprising the steps of:
receiving, by a computer, desired lighting output information indicative of a desired light distribution and colors;
selecting, using a computer database, an initial virtual lighting device comprising an initial set of lighting components to generate the desired light distribution and colors;
adapting parameters of the initial virtual lighting device for generating the virtual design of the unique user specific lighting device while achieving the desired light distribution and colors; and
determining, using the computer database,  a modified set of lighting components for the virtually designed lighting device based on the virtual design of the unique user specific lighting device and on the desired lighting output information, wherein the step of determining the modified set of lighting components comprises:

determining a number of light emitters and types of the light emitters based on the number of lumens and based on the desired light distribution and colors; and 
determining a number of drivers and types of the drivers based on the number and types of the light emitters; 
adapting a thickness and/or opacity of a wall of the virtually designed unique lighting device based on the desired light distribution and colors and the determined components of the virtually designed unique lighting device; 
generating fabrication instructions for fabricating the unique user specific lighting device via 3D printing comprising:
generating fabrication instructions for fabricating a luminaire comprising the determined components of the unique user specific lighting device; and 
generating fabrication instructions for fabricating housing of the determined components of the unique user specific lighting device; and 
dispatching the fabrication instructions to a 3D printing machine for fabricating the unique user specific lighting device. 

Replace claim 15 with:
15.	 A system comprising a user interface for interfacing with a user, and a processor configured to:
receive, by a computer, desired lighting output information indicative of a desired light distribution and colors;

adapt parameters of the initial virtual lighting device for generating the virtual design of the unique user specific lighting device while achieving the desired light distribution and colors; and
determine, using the computer database,  a modified set of lighting components for the virtually designed lighting device based on the virtual design of the unique user specific lighting device and on the desired lighting output information, wherein the step of determining the modified set of lighting components comprises:
determine a number of lumens based on the desired light distribution and colors; 
determine a number of light emitters and types of the light emitters based on the number of lumens and based on the desired light distribution and colors; and 
determine a number of drivers and types of the drivers based on the number and types of the light emitters; 
adapt a thickness and/or opacity of a wall of the virtually designed unique lighting device based on the desired light distribution and colors and the determined components of the virtually designed unique lighting device; 
generating fabrication instructions for fabricating the unique user specific lighting device via 3D printing comprising:
generating fabrication instructions for fabricating a luminaire comprising the determined components of the unique user specific lighting device; and 
generating fabrication instructions for fabricating housing of the determined components of the unique user specific lighting device; and 


Cancel claim 16.

Reasons for Allowance



5.	Claims 1-15 of the application are allowed over prior art of record.


6.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1)	a method of determining alternative lighting systems over a baseline lighting system; identification of a plurality of baseline components of the baseline lighting system; the series of alternative lighting systems is determined based on the estimates of performance characteristics of the baseline lighting system; each alternative lighting system includes a plurality of mutually compatible components obtained from a database specifying performance characteristics for the plurality of components; the lighting components are combination devices which integrate two or more components  into a single device, such as self-ballasted fluorescent lamps and self-contained light emitting diode (LED) luminaires with driver, lamp and luminaire; environmental factors affect the performance of the lighting system and the decision of which components are best suited for the application; the environmental factors include temperature, dirt accumulation, luminaire mounting conditions, lamp orientation, aiming direction, function (Liebel et al., U.S. Patent Application Publication 2013/0158952);
(2)	 user input information relates to at least one desired color of the light, a desired color palette or range of colors for the light; color content of the light to be generated; color resolution of the light to be generated; color distribution or color spatial frequency of the light to be generated; the unit “lumen” is used to represent the total light output from a light source in all directions (Morgan et al., U.S. Patent Application Publication 2011/0035404);
(3)	providing a lighting device design based on a model of a lighting device design; the lighting device design model is analyzed to determine the lighting device design related variable e.g., type, shape, color of lighting device design; this variable is then used to select a  (Seuntiens et al., U.S. Patent Application Publication 2015/0278896); and 
(4) 	a class of light-weight tile based illumination systems with thin directionally illuminating light distributing engines embedded into the body of building materials; the lighting elements have thickness matched to the building materials or tiles into which they are embedded; miniature light distributing engines with coded signals indicating the desired state of illumination to be provided, including light level in lumens, the emitting color and the beam angle emitted; the light emitter and the light distributing optic are made thin with small thickness to fit within a ceiling or wall’s physical cross section; optimization done to reduce the engine’s thickness by miniaturization (Holman et al., U.S. Patent Application Publication 2011/0175533).


None of these references taken either alone or in combination with the prior art of record discloses a computer implemented method for generating a virtual design of a unique user  including:
(Claim 1) " adapting a thickness and/or opacity of a wall of the virtually designed unique lighting device based on the desired light distribution and colors and the determined components of the virtually designed unique lighting device" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a system comprising a user interface for interfacing with a user, and a processor, specifically including:
(Claim 15) "adapt a thickness and/or opacity of a wall of the virtually designed unique lighting device based on the desired light distribution and colors and the determined components of the virtually designed unique lighting device" in combination with the remaining elements and features of the claimed invention.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	February 19, 2021